Citation Nr: 0317955	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a pulmonary 
disability, to include chronic obstructive pulmonary disease 
(COPD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).
 

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  This case was remanded by 
the Board in November 1999 and September 2000.  

In an April 2002 letter, the Board notified the veteran that 
the attorney he had appointed to represent him before VA was 
no longer authorized to represent claimants before VA.  He 
was also advised that VA could not provide that attorney with 
any more information regarding the veteran's claims.  The 
veteran was advised that he could continue pursuing his 
claims without representation, or select a new representative 
from a Veterans Service Organization, individual agent, or a 
licensed Attorney-at-Law to represent him before VA.  The 
veteran has not subsequently advised VA that he has a new 
representative, and, therefore, the Board will assume that he 
wants to represent himself in this appeal. 

The claims concerning service connection for nicotine 
dependence and for a pulmonary disability to include COPD are 
discussed in the decision below, while the claim for a TDIU 
is discussed in the remand section.  


FINDINGS OF FACT

1.  The veteran filed his claims for service connection based 
on the effects of tobacco products prior to June 9, 1998.

2.  A VA mental disorders examiner has diagnosed the veteran 
as having nicotine dependence which began during military 
service.

3.  A VA pulmonary examiner has diagnosed the veteran as 
having COPD resulting from cigarette smoking.  

CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002); VAOGCPREC 2-93 (Jan. 13, 1993); 
VAOGCPREC 19-97 (May 13, 1997); USB Letter 20-97-14 (July 24, 
1997).

2.  COPD is secondary to service-incurred nicotine 
dependence.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002); VAOGCPREC 2-93 (Jan. 13, 
1993); VAOGCPREC 19-97 (May 13, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially claims that he began smoking during 
basic training (leading to a two and a half pack-a-day habit 
which lasted thirty years), and that he ultimately developed 
nicotine dependence and a pulmonary disability as a result.  
He seeks service connection for both conditions.  

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002).  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2002).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).  The veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 
 
Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2002).  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (CAVC) made clear that 
service connection may be granted for a disorder found 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, a basis exists on which to 
predicate a grant of entitlement to service connection on a 
secondary basis.  

For claims filed after June 9, 1998, special provisions 
relating to claims based upon the effects of tobacco products 
include that, notwithstanding any other provisions of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air service 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a) (2002); 
38 C.F.R. § 3.300(a) (2002).  Moreover, for claims for 
secondary service connection received by VA after June 9, 
1998, a disability that is proximately due to or the result 
of an injury or disease previously service connected on the 
basis that it is attributable to the veteran's use of tobacco 
products during service will not be service connected under 
3.310(a).  38 C.F.R. § 3.300(c) (2002).

Fortunately for the veteran, however, his claim for service 
connection for nicotine dependence was received in October 
1997, and his claim for service connection for a pulmonary 
disability secondary to nicotine dependence was received in 
December 1997.  Thus, these claims for service connection are 
not barred by law.  

With regard to claims filed prior to June 9, 1998, the VA 
General Counsel (GC) has held that: (1) a determination about 
whether nicotine dependence can be considered a disease or 
injury for disability compensation purposes is an 
adjudicative matter to be made based on accepted medical 
principles; and (2) service connection can be established for 
a disability or death if the evidence established that the 
underlying disease or injury was caused by tobacco use during 
service.  VAOPGCPREC 2-93 (January 13, 1993).

The GC has also held that two medical questions arise in 
cases where secondary service connection for a tobacco-
related disability is sought:  (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.  VAOPGCPREC 19-97 (May 13, 
1997).

Of course, while 38 C.F.R. § 3.310 provides for "secondary 
service connection," if a claimant can establish that a 
disease or injury resulting in disability was a direct result 
of tobacco use during service (e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to, for 
example lung cancer) service connection may be established 
without reference to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 
(May 13, 1997).  

The diagnosis of nicotine dependence must conform to the 
criteria contained in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition 243 (1994) (DSM-IV).  VAOGCPREC 19-97 (May 13, 1997). 
See also 38 C.F.R. § 4.125(a) (2002).  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12-month period:

(1)  tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2)  withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight 
gain; or by use of nicotine or a 
closely related substance to relieve 
or avoid withdrawal symptoms;

(3)  use of tobacco in larger amounts or 
over a longer period than was intended;

(4)  persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5)  devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6)  relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7)  continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.

Id. at 181.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  
Citing a May 1997 Under Secretary for Health document, the 
letter held that nicotine dependence was a disease, and as 
such, each decision must then specifically address (1) 
whether the veteran acquired a dependence on nicotine in 
service and (2) whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran under GC and regulatory 
definitions.

In this case, service medical records reflect at a November 
1965 enlistment examination, the veteran denied any history 
of asthma, shortness of breath, pain or pressure in chest, or 
chronic cough.  Examination of his lungs and chest was 
normal, and a chest x-ray was negative.  The veteran sought 
outpatient treatment in April 1967 and January 1968 for cold-
like symptoms, including "tightness in chest" upon 
coughing.  At his September 1968 separation examination, the 
veteran again denied any history of asthma, shortness of 
breath, pain or pressure in chest, or chronic cough.  
Examination of the lungs and chest was normal, and a chest x-
ray was again negative.

Private medical records indicate that the veteran sought 
outpatient treatment in June 1997 for shortness of breath.  
He reported that he had been diagnosed as having COPD with an 
asthmatic component in 1984.  The veteran said that he had 
quit smoking about five years before the current visit.  At 
that time he was smoking two packs a day.  A chest x-ray 
revealed indicia of emphysema, and pulmonary function studies 
showed moderately severe airway obstruction.  The veteran 
sought VA outpatient treatment in December 1997 for chronic 
bronchitis.   

In an April 1998 letter, a private physician, Nancy F. 
Rector, M.D., wrote that the veteran had started smoking 
cigarettes at age 15 and therefore, was already smoking when 
he joined the military.  He apparently continued to smoke 
until age 45.  Dr. Rector confirmed that the veteran had 
obstructive airway disease and emphysema with a 
bronchospastic component, and that there was "a direct 
correlation between the development of COPD and cigarette 
smoking."  

At his May 1998 local hearing, the veteran denied that he had 
smoked prior to entering active duty, and said he began 
smoking about two or three weeks after entrance.  This was 
partly because smokers in the military would routinely enjoy 
breaks, while non-smokers had to continue working.  The 
veteran began smoking Winston's and increased his smoking 
level during his tour of duty.  He eventually began smoking a 
pack and a half a day.  The veteran said he continued to 
smoke after service, until age 45.  When he quit, he was 
smoking two and a half packs a day.  The veteran's wife said 
that he had been smoking at least since 1970, when they got 
married.  She had not known him before service.  She 
confirmed his post-service smoking habits and resultant 
breathing difficulties. 

In a December 1998 letter, James R. Moneypenny, Ph.D., 
summarized a psychological evaluation of the veteran, who 
reported that he had first started smoking while in service.  
The veteran said that he had been hospitalized during the 
first few weeks of basic training for pneumonia and that he 
had been held over for a time in order to complete his 
training with the next rotation of recruits.  He said that he 
started associating with the soldiers who were permanently 
assigned there, and picked up the smoking habit from them.  
He noted that there had been a readily apparent attitude 
among his superiors that effectively encouraged him to smoke.  
He cited the frequently repeated phrase, "Some 'em if you 
got 'em," as one example of this attitude.  He also 
explained the well-known situation in which smokers were able 
to take a break to smoke, but nonsmokers were expected to 
keep working.  This phenomenon encouraged him to smoke.  He 
reported needing to smoke almost constantly to alleviate the 
withdrawal symptoms (e.g., irritability, nervousness) that 
began if he stopped.  He said that he had made many 
unsuccessful efforts to quit  (including trying hypnosis, 
patches, and gum).  He did not know exactly why he was able 
to finally quit, but said that the last time, he had used 
successfully used patches.  He also noted that by that point, 
he had begun to suffer marked breathing impairment and was 
much more conscious of the deleterious effects his smoking 
was having.  

Dr. Moneypenny concluded that the veteran's self-reported 
history of smoking cigarettes met the criteria for a 
diagnosis of nicotine dependence and nicotine withdrawal.  
Dr. Moneypenny also wrote that the veteran had "noted the 
substantial and facilitating influence of the military 
attitude, especially those in positions of command, in 
causing him to start and get addicted to smoking."  

The veteran underwent a VA mental disorders examination in 
January 2003.  The examiner noted that he had reviewed the 
claims file prior to the examination.  The veteran said that 
he began smoking in service, approximately in 1966.  He said 
he had never smoked before then.  Initially, he reportedly 
smoked half a pack per day.  After he went overseas in May 
1966, he apparently began smoking a pack and a half a day.  
He said that he eventually was smoking two to two and a half 
packs per day, and this went on for years.  He said that 
approximately 15 years before, he had tried to quit smoking, 
but the longest he had ever been able to quit was one week.  
He had tried numerous methods, including nicotine gum and 
hypnosis.  When he would try to quit, he became nervous, 
grouchy, and irritable, and would start shaking.  He 
maintained a considerable craving.  He remembered during one 
attempt to quit, he began shaking so much that he bought a 
pack of cigarettes, smoked two, and felt significantly 
better.  He said that about 10 years before the current 
visit, he read a pamphlet on nicotine patches and began using 
one.  He smoked a final cigarette that day and it was the 
last cigarette he had smoked.  He said he still occasionally 
missed cigarettes and said that he tried to keep from smoking 
by thinking of a very good friend from his active duty days 
who had recently died secondary to cigarette smoking.

During the examination, the veteran was casually groomed, 
conversed readily, fully cooperated, and gave no reason to 
doubt about the information he provided.  Eye contact was 
somewhat limited and he was vague at times.  Speech rate and 
rhythm were within normal limits.  Mood was euthymic, affect 
was appropriate to content, thought processes and 
associations were logical and tight, and there was no 
loosening of associations, confusion, or gross memory 
impairment.  The veteran was oriented in all spheres, he did 
not complain of any hallucinations, and no delusional 
material was noted.  Insight and judgment were adequate, and 
he denied any suicidal or homicidal ideation.

He was diagnosed as having nicotine dependence, currently in 
remission.  In making this diagnosis, the VA examiner 
referenced "305.10," the numerical code for nicotine use 
disorder in DSM-IV.  The examiner further noted that the 
veteran's nicotine dependence appeared to have begun in 
service.  

The veteran underwent a VA pulmonary examination in January 
2003.  Prior to the examination, the VA examiner reviewed the 
claims folder (including Dr. Rector's April 1998 letter).  
The veteran told the examiner that he started smoking when he 
went into the military at age 18, and would not concede, in 
any way, that he had started smoking at age 15.  
Historically, he said he had increased his smoking to two and 
half packs of cigarettes a day and quit smoking approximately 
10 years before this examination.  As far as he could tell, 
he started having noticeable problems with his lungs about 12 
to 14 years before.  This had increased in severity, and he 
had had problems with congestion, cough, exertional dyspnea, 
and shortness of breath.  He used medication (including an 
inhaler) about four times a day.  

The veteran was diagnosed as having COPD.  The examiner 
further noted that the veteran had a bronchospastic component 
to his disease that caused him to wheeze, cough, and have 
chest congestion.  This was considered to be "certainly 
related to cigarette smoking."  In the VA examiner's 
opinion, there was no question that the veteran's COPD was 
caused by cigarette smoking, and that while this disease 
likely had its onset in the military due to smoke and 
nicotine exposure, it did not become symptomatic until he 
left the military.

There is some doubt in this case as to when the veteran 
started smoking.  Long before he filed his claims for 
benefits, he apparently told Dr. Rector that he started 
smoking at age 15.  Since he began pursing VA benefits, 
however, the veteran has been adamant that his smoking did 
not begin until he entered active duty.  For example, in a 
letter associated with the claims file in August 2000, James 
S. Adamson, M.D., wrote (in pertinent part) as follows:

I saw [the veteran] initially on October 
31, 1984.  At that time he informed me 
that he began smoking at age 15, and this 
is recorded in my record of his 
examination on that date.  He now states 
that his smoking began at age 18, and 
that the previous information is in 
error.

To further buttress his new assertion, the veteran has 
submitted numerous lay statements, such as a letter 
associated with the claims file in July 2000, in which his 
sister asserted that the veteran did not smoke when he went 
into active duty, but was smoking upon his separation. 

In another lay statement associated with the claims file in 
August 2000, an individual indicated that she had known the 
veteran before his active duty, and that to her knowledge, he 
did not smoke prior to service.  She asserted that they both 
had been from poor families, and that the veteran could not 
have afforded cigarettes in those days.  In another lay 
statement associated with the claims file in August 2000, the 
veteran's half brother asserted that to his best memory, the 
veteran only started smoking after he joined the service.  
This individual was apparently a drill instructor at a fort 
at which the veteran received advanced training in 1965, and 
said that the veteran was not smoking (to his knowledge) at 
that time.  Rather, the first time the veteran's half brother 
remembered seeing the veteran smoking was after the veteran 
returned from overseas.  
 
In light of the conflicting evidence on the key issue of when 
he began smoking, the Board will give the benefit of the 
doubt to the veteran and conclude that he did not, in fact, 
begin smoking until he entered active duty.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2002) [when there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant].  

Moreover, in light of the opinions of the VA examiners in 
January 2003 that, respectively, the veteran has nicotine 
dependence (as defined by DSM-IV) which began in service, and 
that he has COPD caused by cigarette smoking, the Board finds 
that service connection for both nicotine dependence and COPD 
is warranted.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In light of the result here (a full grant of both claims for 
service connection), the Board finds that a detailed 
discussion of the VCAA is unnecessary (because any potential 
failure of VA in fulfilling its duties to notify and assist 
the veteran is essentially harmless error). 

The Board also notes that some of the evidence considered in 
granting these claims was developed by the Board pursuant to 
38 C.F.R. § 19.9(a)(2).  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) invalidated 38 C.F.R. §19.9(a)(2), 
and (a)(2)(ii).  Nonetheless, in light of the full grant of 
both claims for service connection, the Board concludes that 
there is no prejudice to the veteran in its consideration of 
the evidence developed pursuant to the invalidated 
regulation.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby).  

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for 
nicotine dependence is granted.

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for 
COPD is granted.

REMAND

In light of the decision above (granting service connection 
for nicotine dependence and COPD), the veteran's claim for 
entitlement to a TDIU obviously must be reconsidered.  
Accordingly, further appellate consideration will be deferred 
and this claim is REMANDED for the following actions:

1.  Provide the veteran notice of the 38 
U.S.C.A. § 5103 obligations relative to 
his claim for TDIU.  See also 38 C.F.R. 
§ 3.159 (2002). 

2.  Review the January 2003 VA 
examination reports and the private 
treatment records associated with the 
claims file in April 2003 and June 2003, 
as well as any other pertinent records 
associated with the claims file following 
the issuance of the June 2002 
supplemental statement of the case.  

3.  Consider and assign the initial 
disability evaluations for the veteran's 
service-connected nicotine dependence and 
COPD, and reconsider the claim for a 
TDIU.

4.  Thereafter, if the benefit sought on 
appeal remains denied, provide the 
veteran and any representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for a TDIU, to include 
a summary of the evidence (including all 
documents associated with the claims file 
since the June 2002 supplemental 
statement of the case) and discussion of 
all pertinent regulations, including the 
VCAA.  Allow an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



